ICJ_014_HayaDeLaTorre_COL_PER_1951-06-13_JUD_01_ME_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS, AVIS CONSULTATIFS ET
ORDONNANCES

AFFAIRE
HAYA DE LA TORRE

(COLOMBIE / PEROU)
ARRÊT DU 13 JUIN 1951

1951

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

HAYA DE LA TORRE CASE

(COLOMBIA / PERU)
JUDGMENT OF JUNE 13th, 1951

SOCIETE D’EDITIONS A. W. SIJTHOFFS

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
Le présent arrét doit étre cité comme suit:

« Affaire Haya de la Torre,
Arrét du 13 juin 1951: C.I. J. Recueil 1957, p. 7I.»

This Judgment should be cited as follows :

“Haya de la Torre Case,
Judgment of June 13th, 1951: I.C.J. Reports 1951, p. 71.”

 

N° de vente: 60
Sales number

 

 

 
72

INTERNATIONAL COURT OF JUSTICE

1951

YEAR Ig5I June 13th

General List:
No. 14

June 13th, 1951

HAYA DE LA TORRE CASE

(COLOMBIA / PERU)

Diplomatic asylum.

Intervention under Article 63 of the Statute and Article 66 of Rules.
—Admissibility of intervention.—Its limits.

Jurisdiction based on attitude of Parties.—Manner of carrying out
Judgment of November 20th, 1950.—Choice between various means.—
Judicial function of Court.

Res judicata.— Provisional character of diplomatic asylum.— Methods
of terminating asylum under Havana Convention on Asylum of 1928.
—No surrender of political offenders to territorial authorities.

Character and legal consequences of Judgment of November 20th, 1950.
— Termination of asylum. |

JUDGMENT

Present: President BASDEVANT; Vice-President GUERRERO;
Judges ALVAREZ, HACKWORTH, WINIARSKI, ZORICIC,
DE VisscHER, Sir Arnold McNarr, KLAESTAD, BADAWI
PasH4A, Reap, Hsu Mo; MM. Atayza y Paz SoLDAN
and CaICEDO CASTILLA, Judges ad hoc; Registrar
HAMBRO.
HAYA DE LA TORRE CASE (JUDGMENT OF 13 VI 51) 72

In the Haya de la Torre case,
between

the Republic of Colombia, represented by :

M. José Gabriel de la Vega, Envoy Extraordinary and Minister
Plenipotentiary of Colombia to The Netherlands, as Agent, assisted
by

M. Camilo de Brigard, Ambassador, Professor of International
Law, former Member of the Advisory Committee of the Colombian
Ministry for Foreign Affairs, as Counsel,

and

the Republic of Peru, represented by:

M. Felipe Tudela y Barreda, Advocate, Professor of Constitu-
tional Law at Lima, as Agent, assisted by

M. Fernando Morales Macedo R., Parliamentary Interpreter,

M. Juan José Calle y Calle, Secretary of Embassy,

and, as Counsel :

M. Gilbert Gidel, Professor of the Faculty of Law of the Univer-
sity of Paris,

M. Julio Lépez Olivan, Ambassador,

with, as intervening Party,

the Republic of Cuba, represented by :

Mme. Flora Diaz Parrado, Chargé d’Affaires of the Republic of
Cuba at The Hague, as Agent,

THE CourRT,
composed as above,

delivers the following Judgment :

On December 13th, 1950, the Government of Colombia filed in
the Registry of the Court an Application which referred to the
Judgments given by the Court on November 2oth, 1950, in the
Asylum Case, and on November 27th upon the Request for the
Interpretation of that Judgment. After stating that Colombia and
Peru were unable to come to an agreement on the manner in which
effect should be given to the said Judgments as regards the surrender
of the refugee Victor Raül Haya de la Torre, the Application made
a request to the Court in the following terms :

‘“{a) PRINCIPAL CLAIM :
Requests the Court to adjudge and declare, whether the Govern-
ment of the Republic of Peru enters an appearance or not, after

5
HAYA DE LA TORRE CASE (JUDGMENT OF 13 VI 51) 73

such time-limits as the Court may fix in the absence of an agree-
ment between the Parties :

In pursuance of the provisions of Article 7 of the Protocol of
Friendship and Co-operation between the Republic of Colombia
and the Republic of Peru signed on May 24th, 1934, to determine
the manner in which effect shall be given to the Judgment of
November 20th, 1950 ;

And, furthermore, to state in this connection, particularly :

Whether Colombia is, or is not, bound to deliver to the Govern-
ment of Peru M. Victor Raül Haya de la Torre, a refugee in the
Colombian Embassy at Lima.”

“(6) ALTERNATIVE CLAIM :

In the event of the above-mentioned claim being dismissed,

May it please the Court, in the exercise of its ordinary com-
petence, whether the Government of Peru enters an appearance
or not, and after such time-limits as the Court may fix in the
absence of an agreement between the Parties, to adjudge and
declare whether, in accordance with the law in force between the
Parties and particularly American international law, the Govern-
ment of Colombia is, or is not, bound to deliver M. Victor Ratl
Haya de la Torre to the Government of Peru.”

The Application was accompanied by a certified true French
translation of Article 7 of the Protocol of Friendship and Co-
operation between the Governments of Colombia and Peru signed
at Rio de Janeiro, May 24th, 1934, and also of two notes
exchanged between those two Governments.

Notice of the Application was given under Article 40, para-
graph 3, of the Statute of the Court to Members of the United
Nations through the Secretary-General, and also to the other States
entitled to appear before the Court. It was also transmitted to
the Secretary-General of the United Nations.

At the suggestion of the Parties, the written proceedings were
limited to the submission of a memorial and a counter-memorial,
and these pleadings were filed within the time-limits prescribed in
the Order of January 3rd, 1951.

As the Court did not include upon the Bench any judges of the
nationality of the Parties, they availed themselves of the right
provided by Article 31, paragraph 3, of the Statute. The Judges
ad hoc chosen were M. José Joaquin Caicedo Castilla, Doctor of
Law, Professor, former Deputy and former President of the Senate,
Ambassador, for the Government of Colombia, and M. Luis Alayza
y Paz Soldän, Doctor of Law, Professor, former Minister, Ambas-
sador, for the Government of Peru.

By a letter dated January 22nd, 1951, the Colombian Agent
informed the Registrar that his Government relied on the Conven-
tion on Asylum signed at Havana on February 20th, 1928 ; he
requested the Registrar to give effect to the provisions of Article 63
of the Statute. Accordingly, the Registrar informed the States

6
HAYA DE LA TORRE CASE (JUDGMENT OF 13 VI 51) 74.

which were parties to that Convention, other than those concerned
in the case, of this fact.

The Minister of State of Cuba on February 15th, 1951, addressed
to the Registrar, in reply, a letter and a Memorandum which
contained the views of his Government concerning the construction
of the Convention of Havana of 1928, as well as this Government’s
general attitude in regard to asylum.

This letter, considered as a Declaration of Intervention under
Article 66, paragraph 1, of the Rules of Court, was, in accordance
with paragraphs 2 and 3 of that Article, communicated to the
Parties in the case and to the Members of the United Nations and
other States entitled to appear before the Court. The Memorandum
annexed to that letter was at the same time communicated to the
Parties.

The pleadings and documents annexed had already been placed
at the disposal of the Government of Cuba, at the request of that
Government and with the consent of the Parties.

On March 28th, 1951, the Agent of the Government of Colombia
stated that he did not raise any objection to the intervention of
Cuba. On April 2nd, 1951, the Agent of the Government of Peru
addressed a letter to the Registrar in which he requested the Court
to decide that the intervention was not admissible.

In application of Article 66, paragraph 2, of the Rules of Court,
the Court decided to hear the observations of the Agents of the
Parties and of the Government of Cuba on the admissibility of that
Government’s intervention before the argument on the merits. A
public hearing was held for that purpose on May 15th, 1951, during
which the Court heard statements submitted on behalf of the
Government of Peru by M. Felipe Tudela y Barreda, Agent, and
M. G. Gidel, Counsel ; on behalf of the Government of Colombia
by M. Camilo de Brigard, Counsel ; and on behalf of the Govern-
ment of Cuba by Mme. Flora Diaz Parrado, Agent.

At this public hearing the following Submissions relating to the
Request for Intervention were presented to the Court :

On behalf of the Government of Peru:

“May it please the Court to adjudge :

that the present case cannot give rise to the construction of a
convention within the meaning of Article 63 of the Statute of the
Court, and in particular of the Havana Convention, concerning
the meaning of which the Court gave judgment on November 2oth,
1950 ;

and that, therefore, the intervention of the Government of Cuba
is not admissible.”

On behalf of the Government of Colombia :

“May it please the Court to decide that the Government of Cuba
is entitled to intervene in the present case.”

7
HAYA DE LA TORRE CASE (JUDGMENT OF I3 VI 51) 75

On behalf of the Government of Cuba :

“May it please the Court to declare that the request to intervene
is admissible.”

On May 16th, 1951, the Court decided, for the reasons which are
stated below, to admit the intervention of the Government of Cuba
and to open immediately the oral proceedings on the merits of the
case.

In the course of public hearings held on May 16th and 17th, 1951,
the Court heard statements by M. José Gabriel de la Vega, Agent,
on behalf of the Government of Colombia, and by M. G. Gidel,
Counsel, on behalf of the Government of Peru ; furthermore, in
accordance with Article 66, paragraph 5, of the Rules of Court, it
heard a statement on the interpretation of the Havana Convention,
presented on behalf of the Government of Cuba by Mme. Flora
Diaz Parrado, Agent.

Ar the end of the written proceedings, the Parties presented the
following Submissions :

On behalf of the Government of Colombia (Submissions in the
Memorial) :

“May it please the Court,

To state in what manner the Judgment of November 2oth, 1950,
shall be executed by Colombia and Peru, and furthermore, to
adjudge and declare that Colombia is not bound, in execution of
the said Judgment of November zoth, 1950, to deliver M. Victor
Raül Haya de la Torre to the Peruvian authorities.

In the event of the Court not delivering judgment on the fore-
going Submission, may it please the Court to adjudge and declare,
in the exercise of its ordinary competence, that Colombia is not
bound to deliver the politically accused M. Victor Ratil Haya de
la Torre to the Peruvian authorities.”

On behalf of the Government of Peru (Submissions in the Counter-
Memorial) :

“May it please the Court,

I. To state in what manner the Judgment of November 2oth,
1950, shall be executed by Colombia ;

II. To dismiss the Submissions of Colombia by which the Court
is asked to state solely [‘‘sans plus’) that Colombia is not bound
to deliver Victor Raül Haya de la Torre to the Peruvian authorities ;

III. In the event of the Court not delivering judgment on Sub-
mission No. I, to adjudge and declare that the asylum granted to
Sefior Victor Raül Haya de la Torre on January 3rd, 1949, and
maintained since that date, having been judged to be contrary to
Article 2, paragraph 2, of the Havana Convention of 1928, ought
to have ceased immediately after the delivery of the Judgment of
November 2oth, 1950, and must in any case cease forthwith in
order that Peruvian justice may resume its normal course which
has been suspended.”’

8
HAYA DE LA TORRE CASE (JUDGMENT OF 13 VI 51) 76

In the course of his oral statement on May 16th, 1951, the Agent
of the Government of Colombia re-stated the Submissions of the
Memorial with the following addition relating to the Submissions
of the Counter-Memorial of Peru:

“To state in what manner the Judgment of November zoth,
1950, shall be executed by Colombia, when stating, in accordance
with the first point of our principal claim, ‘in what manner the
Judgment of November 2oth, 1950, shall be executed by Colombia
and Perw’ ;

On Submission II of the same Counter-Memorial : To reject it ;

And, should occasion arise, to reject Submission III of the said
Counter-Memorial.”’

On the other hand, Counsel for the Government of Peru requested
the Court to decide in its favour upon the Submissions set out
in its Counter-Memorial.

Finally, the Agent of the Government of Cuba presented her
Government’s interpretation of the Havana Convention so far
as concerns the surrender of the refugee to the Peruvian authorities.

*
* *

The Government of Cuba, availing itself of the right which
Article 63 of the Statute of the Court confers on States parties
to a convention, filed a Declaration of Intervention with the
Registry on March 13th, 1951, and attached thereto a Memorandum
in which it stated its views in regard to the interpretation of the
Havana Convention of 1928 ratified by it and also its general
attitude towards asylum. The Court considered that this Memo-
randum was regarded by the Government of Cuba as constituting
the written observations provided for in paragraph 4 of Article 66
of the Rules of Court.

The Government of Peru contended that the intervention of the
Government of Cuba was inadmissible, owing to the Declaration
of Intervention being out of time, and to the fact that the Declara-
tion and the Memorandum accompanying it did not constitute
an intervention in the true meaning of the term, but an attempt
by a third State to appeal against the Judgment delivered by the
Court on November 20th, 1950.

In regard to that question, the Court observes that every inter-
vention is incidental to the proceedings in a case ; it follows that
a declaration filed as an intervention only acquires that character,
in law, if it actually relates to the subject-matter of the pending
proceedings. The subject-matter of the present case differs from
that of the case which was terminated by the Judgment of
November 2oth, 1950: it concerns a question—the surrender of
Haya de la Torre to the Peruvian authorities—which in the previous

9
HAYA DE LA TORRE CASE (JUDGMENT OF 13 VI 51) 77

case was completely outside the Submissions of the Parties, and
which was in consequence in no way decided by the above-
mentioned Judgment.

In these circumstances, the only point which it is necessary to
ascertain is whether the object of the intervention of the Govern-
ment of Cuba is in fact the interpretation of the Havana Convention
in regard to the question whether Colombia is under an obligation
to surrender the refugee to the Peruvian authorities.

On that point, the Court observes that the Memorandum attached
to the Declaration of Intervention of the Government of Cuba is
devoted almost entirely to a discussion of the questions which the
Judgment of November 2oth, 1950, had already decided with the
authority of ves judicata, and that, to that extent, it does not
satisfy the conditions of a genuine intervention. However, at the
public hearing on May 15th, 1951, the Agent of the Government
of Cuba stated that the intervention was based on the fact that
the Court was required to interpret a new aspect of the Havana
Convention, an aspect which the Court had not been called on
to consider in its Judgment of November 2oth, 1950.

Reduced in this way, and operating within these limits, the inter-
vention of the Government of Cuba conformed to the conditions of
Article 63 of the Statute, and the Court, having deliberated on the
matter, decided on May 16th to admit the intervention in pursuance
of paragraph 2 of Article 66 of the Rules of Court.

*
* *

In its Judgment of November 2oth, 1950, the Court defined the
legal relations between Colombia and Peru with regard to matters
referred to it by them relating to diplomatic asylum in general and
particularly to the asylum granted to Victor Raul Haya de la Torre
by the Ambassador of Colombia in Lima on January 3rd-4th, 1949.
On the day of the delivery of this Judgment the Government of
Colombia submitted to the Court a Request for Interpretation,
which by the Judgment of November 27th, 1950, was declared to
be inadmissible.

On the following day, the Minister for Foreign Affairs and Public
Worship of Peru, relying on the Judgment of November 2oth,
addressed a note to the Chargé d'Affaires of Columbia at Lima,
stating in particular :

“The moment has come to carry out the Judgment delivered
by the International Court of Justice by terminating the protection
which that Embassy is improperly granting to Victor Raul Haya
de la Torre. It is no longer possible further to prolong an asylum
which is being maintained in open contradiction to the Judgment
which has been delivered. The Colombian Embassy cannot continue
to protect the refugee, thus barring the action of the national courts.

10
HAYA DE LA TORRE CASE (JUDGMENT OF I3 VI 51) 78

You must take the necessary steps, Sir, with a view to terminat-
ing this protection, which is being improperly granted, by deliver-
ing the refugee Victor Rati] Haya de la Torre, so that he may be
placed at the disposal of the examining magistrate who summoned.
him to appear for judgment, in accordance with what I have
recited above.”

In a Note dated December 6th, 1950, addressed to the Minister
for Foreign Affairs and Public Worship of Peru, the Minister for
Foreign Affairs of Colombia refused to comply with this request ;
he relied in particular on the following considerations :

“Consequently, the Court formally rejected the complaint made
against the Government of Colombia in the counter-claim of the
Government of Peru, namely, that it had granted asylum to per-
sons accused of or condemned for common crimes. Should Colombia
proceed to the delivery of the refugee, as requested by Your Excel-
lency, [it] would not only disregard the Judgment to which we
are now referring, but would also violate Article 1, paragraph 2,
of the Havana Convention. which provides that : ‘Persons accused
of or condemned for common crimes taking refuge in a legation
shall be surrendered upon request of the local government.’ ”

These are the circumstances giving rise to the present case which
has been brought before the Court by the Government of Colombia
by Application of December 13th, 1950.

The Parties have in the present case consented to the jurisdiction
of the Court. All the questions submitted to it have been argued by
them on the merits, and no objection has been made to a decision
on the merits. This conduct of the Parties is sufficient to confer
jurisdiction on the Court.

*
* *

In the first part of its principal Submission the Government of
Colombia requests the Court
“to state in what manner the Judgment of November 2oth, 1950,

”

shall be executed by Colombia and Peru....”.

On the other hand, the Government of Peru in its first Submission
requests the Court

“to state in what manner the Judgment of November 2oth, 1950,
shall be executed by Colombia”.

These Submissions are both designed to obtain a decision from
the Court as to the manner in which the asylum should be term-
inated. The portion of the Judgment of November zoth, 1950, to
which they refer is the passage where, in pronouncing on the ques-
tion of the regularity of the asylum, it declares that the grant of

IL
HAYA DE LA TORRE CASE (JUDGMENT OF I3 VI 51) 79

asylum was not made in conformity with Article 2, paragraph 2
(“First”), of the Havana Convention on Asylum of 1928. The Court
observes that the Judgment confined itself, in this connection, to
defining the legal relations which the Havana Convention had
established between the Parties. It did not give any directions to
the Parties, and entails for them only the obligation of compliance
therewith. The interrogative form in which they have formulated
their Submissions shows that they desire that the Court should
make a choice amongst the various courses by which the asylum
may be terminated. But these courses are conditioned by facts and
by possibilities which, to a very large extent, the Parties are alone
in a position to appreciate. A choice amongst them could not be
based on legal considerations, but only on considerations of practic-
ability or of political expediency ; it is not part of the Court’s
judicial function to make such a choice.

In the second part of its principal Submission, the Government of
Colombia requests the Court

“to adjudge and declare that Colombia is not bound, in execu-
tion of the said Judgment of November 2oth, 1950, to deliver
M. Victor Ratil Haya de la Torre to the Peruvian authorities’.

This part of the principal Submission of Colombia is strictly
limited by the words “in execution of the said Judgment of Novem-
ber 20th, 1950”. These words serve to confine the request thus
formulated, as in the first part of the same Submission, to the
execution of the Judgment of November 2oth, 1950.

As was stated both in that Judgment and in the Judgment of
November 27th, 1950, the Government of Peru had not demanded
the surrender of the refugee. This question was not submitted to
the Court and consequently was not decided by it. It is not there-
fore possible to deduce from the Judgment of November 2oth
any conclusion as to the existence or non-existence of an obligation
to surrender the refugee. In these circumstances, the Court is not
in a position to state, merely on the basis of the Judgment of
November zoth, whether Colombia is or is not bound to surrender
the refugee to the Peruvian authorities.

For these reasons, the Court cannot give effect to the above-
mentioned Submissions.

The alternative Submission of the Government of Colombia is as
follows :

“In the event of the Court not delivering judgment on the
foregoing Submission, may it please the Court to adjudge and
declare, in the exercise of its ordinary competence, that Colombia
is not bound to deliver the politically accused M. Victor Ratl Haya
de la Torre to the Peruvian authorities.”

In its second Submission the Government of Peru requests the
Court

12
HAYA DE LA TORRE CASE (JUDGMENT OF 13 VI 51) 80

“to dismiss the Submissions of Colombia by which the Court
is asked to state solely (“sans plus”) that Colombia is not bound
to deliver Victor Ratil Haya de la Torre to the Peruvian author-
ities”.

The Government of Peru states in this Submission that the Court
is asked by the Submissions of Colombia “‘to state solely that Colom-
bia is not bound....”. By using this word “‘solely’” (“sans plus”)
the Government of Peru wishes to convey that the legal position
which the Judgment of November 2oth created for it must in any
case be preserved ; it refers thus to the statement set forth in its
third Submission, which will be examined later.

As mentioned above, the question of the surrender of the refugee
was not decided by the Judgment of November 2oth. This question
is new ; it was raised by Peru in its Note to Colombia of Novem-
ber 28th, 1950, and was submitted to the Court by the Application
of Colombia of December 13th, 1950. There is consequently no
ves judicata upon the question of surrender.

According to the Havana Convention, diplomatic asylum is a
provisional measure for the temporary protection of political
offenders. Even if regularly granted it cannot be prolonged inde-
finitely, but must be terminated as soon as possible. It can, accord-
ing to Article 2, paragraph 2, only be granted “‘for the period of
time strictly indispensable for the person who has sought asylum
to ensure in some other way his safety”.

The Court finds that the Convention does not give a complete
answer to the question of the manner in which an asylum shall
be terminated.

As to persons accused of or condemned for common crimes who
seek refuge, Article 1 prescribes that they shall be surrendered upon
request of the local government. For ‘political offenders’ another
method of terminating asylum is prescribed, namely, the grant of
a safe-conduct for the departure from the country. But, under the
terms of the Judgment of November 2oth, a safe-conduct can only
be claimed under the Havana Convention if the asylum has been
regularly granted and maintained and if the territorial State has
required that the refugee should be sent out of the country. For
cases in which the asylum has not been regularly granted or main-
tained, no provision is made as to the method of termination. Nor
is any provision made in this matter in cases where the territorial
State has not requested the departure of the refugee. Thus, though
the Convention prescribes that the duration of the asylum shall
be limited to the time “strictly indispensable....’’, it is silent on
the question how the asylum should be terminated in a variety
of different situations.

As the Court pointed out in its Judgment of November 2oth,
the Havana Convention, the first article of which requires
that persons accused of or condemned for common crimes shall be
surrendered to the territorial authorities, does not contain any

13
HAYA DE LA TORRE CASE (JUDGMENT OF 13 VI 51) 8I

similar provision in regard to political offenders. This silence cannot
be interpreted as imposing an obligation to surrender the refugee
in case the asylum was granted to him contrary to the provisions
of Article 2 of the Convention. Such an interpretation would be
repugnant to the spirit which animated that Convention in conform-
ity with the Latin-American tradition in regard to asylum, a tradi-
tion in accordance with which political refugees should not be
surrendered. There is nothing in that tradition to indicate that an
exception should be made where asylum has been irregularly
granted. If it has been intended to abandon that tradition, an
express provision to that effect would have been needed, and the
Havana Convention contains no such provision. The silence of the
Convention implies that it was intended to leave the adjustment
of the consequences of this situation to decisions inspired by consi-
derations of convenience or of simple political expediency. To infer
from this silence that there is an obligation to surrender a person
to whom asylum has been irregularly granted would be to disregard
both the rôle of these extra-legal factors in the development of
asylum in Latin America, and the spirit of the Havana Convention
itself.

In its Judgment of November 2oth the Court pointed out that,
in principle, asylum cannot be opposed to the operation of justice.
The safety which arises out of asylum cannot be construed as a
protection against the regular application of the laws and against
the jurisdiction of legally constituted tribunals. Protection thus
understood would authorize the diplomatic agent to obstruct the
application of the laws of the country, whereas it is his duty to
respect them. The Court further said that it could not admit that
the States signatories to the Havana Convention intended to
substitute for the practice of the Latin-American republics a legal
system which would guarantee to their own nationals accused of
political offences the privilege of evading national jurisdiction.
But it would be an entirely different thing to say that the State
granting an irregular asylum is obliged to surrender the refugee
to the local authorities. Such an obligation to render positive
assistance to these authorities in their prosecution of a political
refugee would far exceed the above-mentioned findings of the
Court and could not be recognized without an express provision
to that effect in the Convention.

Thus, the Havana Convention does not justify the view that
the obligation incumbent on a State to terminate an asylum
irregularly granted to a political offender, imposes a duty upon
that State to surrender the person to whom asylum has been
granted.

In its Judgment of November 20th the Court, in examining
whether the asylum was regularly granted, found that the Govern-
ment of Peru had not proved that the acts of which Haya de la
Torre was accused, before asylum was granted to him, constituted

14
HAYA DE LA TORRE CASE (JUDGMENT OF I3 VI 51) 82

common crimes. Moreover, when the Court considered the provisions
of Article 2, paragraph 2, relating to political offenders, it held,
on the basis of these provisions, that the asylum had not been
granted in conformity with the Convention. It follows from these
considerations that, so far as the question of surrender is concerned,
the refugee must be treated as a person accused of a political offence.
The Court has, consequently, arrived at the conclusion that the
Government of Colombia is under no obligation to surrender Haya
de la Torre to the Peruvian authorities.

The third Submission of the Government of Peru is as follows :

“In the event of the Court not delivering judgment on Sub-
mission No. I, to adjudge and declare that the asylum granted to
Señor Victor Rail Haya de la Torre on January 3rd, 1949, and
maintained since that date, having been judged to be contrary to
Article 2, paragraph 2, of the Havana Convention of 1928, it ought
to have ceased immediately after the delivery of the Judgment
of November 20th, 1950, and must in any case cease forthwith, in
order that Peruvian justice may resume its normal course which
has been suspended.”

The Government of Colombia has requested the Court to reject
this Submission.

In its Judgment of November zoth, the Court held that the
grant of asylum by the Government. of Colombia to Haya de la
Torre was not made in conformity with Article 2, paragraph 2
(“First”), of the Convention. This decision entails a legal conse-
quence, namely that of putting an end to an illegal situation : the
Government of Colombia which had granted the asylum irregularly
is bound to terminate it. As the asylum is still being maintained,
the Government of Peru is legally entitled to claim that it should
cease.

But the latter Government adds in its Submission a demand
that the asylum should cease “‘in order that Peruvian justice may
resume its normal course which has been suspended’. This addition
appears to involve, indirectly, a claim for the surrender of the
refugee. For the reasons given above, this part of the Submission
of the Government of Peru cannot be accepted.

The Court has thus arrived at the conclusion that the asylum
must cease, but that the Government of Colombia is under no
obligation to bring this about by surrendering the refugee to the
Peruvian authorities. There is no contradiction between these
two findings, since surrender is not the only way of terminating
asylum.
HAYA DE LA TORRE CASE (JUDGMENT OF I3 VI 51) 83

Having thus defined in accordance with the Havana Convention
the legal relations between the Parties with regard to the matters
referred to it, the Court has completed its task. It is unable to give
any practical advice as to the various courses which might be
followed with a view to terminating the asylum, since, by doing
so, it would depart from its judicial function. But it can be assumed
that the Parties, now that their mutual legal relations have been
made clear, will be able to find a practical and satisfactory solution
by seeking guidance from those considerations of courtesy and
good-neighbourliness which, in matters of asylum, have always
held a prominent place in the relations between the Latin-American
republics.

For these reasons,
THE Court,

on the principal Submission of the Government of Colombia and
the first Submission of the Government of Peru,

unanimously,

finds that it cannot give effect to these Submissions and conse-
quently rejects them ;

on the alternative Submission of the Government of Colombia
and the second Submission of the Government of Peru,

by thirteen votes to one,

finds that Colombia is under no obligation to surrender Victor
Ratil Haya de la Torre to the Peruvian authorities ;

on the third Submission of the Government of Peru,
unanimously,

finds that the asylum granted to Victor Ratil Haya de la Torre on
January 3rd-4th, 1949, and maintained since that time, ought to
have ceased after the delivery of the Judgment of November 2oth,
1950, and should terminate.

16
HAYA DE LA TORRE CASE (JUDGMENT OF 13 VI 51) 84

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this thirteenth day of June, one
thousand nine hundred. and fifty-one, in four copies, one of which
will be placed in the archives of the Court and the others trans-
mitted to the Government of the Republic of Colombia, to the
Government of the Republic of Peru and to the Government of
the Republic of Cuba, respectively.

(Signed) BASDEVANT,
President.

(Signed) E. HAMBRO,
Registrar.

M. Avayza vy Paz SoLDAN, Judge ad hoc, declares that if the Court
had stated under the second point of the operative clause that
Colombia was under no obligation, as the sole means of executing
the Judgment, to surrender the refugee to the Government of Peru,
he would have been in a position to concur in the opinion of the
majority of the Court. But the brevity of the sentence employed,
which may be misunderstood, prevents him from concurring in the
opinion of the Court as a whole.

(Initialled) J. B.
(Initialled) E. H.

17
